DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022, 06/23/2022 and 09/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4 of USPN 11244812.
6.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 17659684 are anticipated by the claims in Patent 11244812;
Conflicting claims
SN 17659684
Conflicting claims USPN 11244812
1. An electromagnet control device for controlling current flowing through a coil of an electromagnet, which comprises a yoke and the coil, comprising: an instruction value obtaining unit constructed for obtaining a magnetic flux density instruction value corresponding to a target value of magnetic flux density that is obtained by making current flow through the coil, or obtaining information by which the magnetic flux density instruction value can be specified; and a current value determining unit for determining, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil: wherein the current value determining unit is constructed to execute a first process for determining, based on a first function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a demagnetization state; a second process for determining, based on a second function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a first magnetization state; a third process for determining, based on a third function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state; a fourth process for expanding or reducing the second function by use of a first scaling ratio for transforming it to a fourth function, and determining, based on the fourth function obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a third magnetization state; and a fifth process for expanding or reducing the third function by use of a second scaling ratio for transforming it to a fifth function, and determining, based on the fifth function obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a fourth magnetization state; and the current value determining unit is constructed to determine, in the fourth process, the first scaling ratio in such a manner that the second function fits a first set of measured data, the first set of measured data are obtained in advance by decreasing the magnetic flux density from that in the third magnetization state; and determine, in the fifth process, the second scaling ratio in such a manner that the third function fits a second set of measured data, the second set of measured data are obtained in advance by increasing the magnetic flux density from that in the fourth magnetization state.
1 (Currently Amended): An electromagnet control device, comprising: an instruction value obtaining circuit configured to obtain a magnetic flux density instruction value corresponding to a target value of magnetic flux density that is obtained by making current flow through a coil of an electromagnet including the coil and a yoke, or obtain information by which the magnetic flux density instruction value can be specified; and a current value determining circuit configured to determine, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil, wherein the current value determining circuit is further configured to execute: a first process for determining, based on a first function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a demagnetization state[[;]] a second process for determining, based on a second function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a first magnetization state[[;]] a third process for determining, based on a third function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state[[;]] a fourth process for expanding or reducing the second function by use of a first scaling ratio for transforming it to a fourth function, and determining, based on the fourth function obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a third magnetization state[[;]] a sixth process, that is performed in the case that the magnetic flux density is to be decreased from that when the yoke is in a fifth magnetization state, for determining plural scaling ratios corresponding to the plural magnetization states, respectively, in such a manner that the second function fits the respective measured data, wherein the current value determining circuit is further configured to_ determine, in the fourth process, the first scaling ratio in such a manner that the second function fits measured data that are obtained in advance by decreasing the magnetic flux density from that in the third magnetization state[[;]] and determine, in the fifth process, the second scaling ratio in such a manner that the third function fits measured data that are obtained in advance by increasing the magnetic flux density from that in the fourth magnetization state, and wherein the respective measured data are obtained in advance by: decreasing the magnetic flux density from that when the yoke is in the respective magnetization states in the plural magnetization states, determining a third scaling ratio by performing approximation using the plural scaling ratios, transforming the second function to a sixth function by expanding or reducing the second function by use of the third scaling ratio, and determining, based on the sixth function obtained after above transformation, a value of current that is made to flow through the coil.
2. The electromagnet control device according to claim 1, wherein the first function, the second function, and the third functions are functions representing relationship between magnetic flux density and current.
2 (Original): The electromagnet control device according to Claim 1, wherein the first function, the second function, and the third functions are functions representing relationship between magnetic flux density and current.
4. An electromagnet system comprising: the electromagnet control device according to claim 1, and the electromagnet.
4 (Original): An electromagnet system comprising: the electromagnet control device according to Claim 1, and the electromagnet.


Claim 3 is also rejected based on its dependencies.

7.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 4 of USPN 11346896.
8.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 17659684 are anticipated by the claims in Patent 11244812;
Conflicting claims
SN 17659684
Conflicting claims USPN 11244812
1. An electromagnet control device for controlling current flowing through a coil of an electromagnet, which comprises a yoke and the coil, comprising: an instruction value obtaining unit constructed for obtaining a magnetic flux density instruction value corresponding to a target value of magnetic flux density that is obtained by making current flow through the coil, or obtaining information by which the magnetic flux density instruction value can be specified; and a current value determining unit for determining, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil: wherein the current value determining unit is constructed to execute a first process for determining, based on a first function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a demagnetization state; a second process for determining, based on a second function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a first magnetization state; a third process for determining, based on a third function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state; a fourth process for expanding or reducing the second function by use of a first scaling ratio for transforming it to a fourth function, and determining, based on the fourth function obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a third magnetization state; and a fifth process for expanding or reducing the third function by use of a second scaling ratio for transforming it to a fifth function, and determining, based on the fifth function obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a fourth magnetization state; and the current value determining unit is constructed to determine, in the fourth process, the first scaling ratio in such a manner that the second function fits a first set of measured data, the first set of measured data are obtained in advance by decreasing the magnetic flux density from that in the third magnetization state; and determine, in the fifth process, the second scaling ratio in such a manner that the third function fits a second set of measured data, the second set of measured data are obtained in advance by increasing the magnetic flux density from that in the fourth magnetization state.
1. (Currently Amended) An electromagnet control device for controlling current flowing through a coil of an electromagnet, which comprises a yoke and the coil, comprising: an instruction value obtaining unit constructed for obtaining a magnetic flux density instruction value corresponding to a target value of a magnetic flux density that is obtained by making current flow through the coil, or obtaining information by which the magnetic flux density instruction value can be specified; a current value determining unit for determining, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil; a storage unit for storing first, second, and third functions that are based on measured data of hysteresis of the electromagnet, the measured data having data points measured at a plurality of magnetic flux density points with a predetermined interval; and a driver for applying current, through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state; a fourth process for expanding or reducing the second function by use of a first scaling ratio for transforming it to a fourth function, and determining, based on the fourth function 2 Application No. 16/927,311 Reply to Office Action dated December 30, 2021 Office Action dated October 4, 2021 obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a third magnetization state; and a fifth process for expanding or reducing the third function by use of a second scaling ratio for transforming it to a fifth function, and determining, based on the fifth function obtained after above transformation, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a fourth magnetization state: and the current value determining unit is constructed to determine, in the fourth process, the first scaling ratio in such a manner that the second function fits measured data that are obtained in advance by decreasing the magnetic flux density from that in the third magnetization state; and determine, in the fifth process, the second scaling ratio in such a manner that the third function fits measured data that are obtained in advance by increasing the magnetic flux density from that in the fourth magnetization state, and wherein the driver is constructed to apply a current to the coil so that the current changes in a stepwise manner by a step width lstep per time interval Tsier from present current value to the current value determined by the current value determining unit, wherein a step width of magnetic flux density converted from the step width Vstep is approximately equal to the interval of the data points of the measured data.
2. The electromagnet control device according to claim 1, wherein the first function, the second function, and the third functions are functions representing relationship between magnetic flux density and current.
3. (Original) The electromagnet control device according to claim 1, wherein the first function, the second function, and the third function are functions representing relationship between magnetic flux density and current.
4. An electromagnet system comprising: the electromagnet control device according to claim 1, and the electromagnet.
4. (Original) An electromagnet system comprising: the electromagnet control device according to claim 1, and the electromagnet.


Claim 3 is also rejected based on its dependencies.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102 as being anticipated by Ohashi (U.S. Publication 20180114678).
Regarding claim 1, Ohashi discloses an electromagnet control device device (see [0133] the electromagnet controller 50-2, fig. 14 50-2 ) for controlling current flowing through a coil of an electromagnet (see [0136] the electromagnet controller 50-2 comprises a command receiver 60-2, an electric-current determiner 70, a driver 80, a degausser 85, and memory 90. The command receiver 60-2 receives a magnetic flux density command value from the command unit 22-2. The command receiver 60-2 converts the received magnetic flux density command value to a value of electric current flowing through the coil 41-2), which comprises a yoke and the coil (see [0134, 0136]) The electromagnet 40-2 comprises a coil 41-2 and a yoke 42-2, fig. 14 41-2 and 42-2), comprising: 
an instruction value obtaining unit (see fig. 14 via The command receiver 60-2) constructed for obtaining a magnetic flux density instruction value (see [0136] The command receiver 60-2 receives a magnetic flux density command value from the command unit 22-2) corresponding to a target value of magnetic flux density that is obtained by making current flow through the coil, or obtaining information by which the magnetic flux density instruction value can be specified (see [0133] The electromagnet 40-2 is provided on the outside of and adjacent to the above-described chamber to control the plasma density distribution in the plasma etching device 21-2 created by magnetic field set up by the electromagnet 40-2. Upon receiving a command from the command unit 22-2, the electromagnet controller 50-2 controls the electric current flowing through the electromagnet 40-2 to provide a desired magnetic flux density); and 
a current value determining unit (see fig. 14 (70) also [0137]) for determining, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil (see [0137]The electric-current determiner 70 takes into account the hysteresis of the electromagnet 40-2 to correct the electric current command value I and determine the actual electric current value flowing through the coil 41-2 (also called controlled electric current value I′). This process is based on first, second and third functions 91, 92, and 93): wherein 
the current value determining unit is constructed to execute (see fig. 14 via (70) also [0137])
a first process for determining (see fig. 17 showing multiple processes from s110-s230), based on a first function (see [0137] This process is based on first, second and third functions 91 (F1), 92 (F2), and 93 (F3)), a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a demagnetization state (see fig. 16  F1, also [0141] The first function 91 is used to increase the absolute value of magnetic flux density from the degaussed state of the yoke 42-2. The first function line F1 of FIG. 16, corresponding to the first function 91, is defined between the origin and a maximum value Bmax of magnetic flux density. In other words, the illustrated first function line F1 approximates the relationship between the electric current value flowing through the coil 41-2 and the magnetic flux density at measurement point M1 when the electric current increases in a certain width from zero electric current value to the electric current value (electric current value Imax) corresponding to the maximum value Bmax); 
a second process for determining (see fig. 17 showing multiple processes from s110-s230), based on a second function (see [0137] This process is based on first, second and third functions 91 (F1), 92 (F2), and 93 (F3)), a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a first magnetization state (see fig. 16 (F2), and [0142] The second function 92 is used to decrease the absolute value of magnetic flux density from the magnetized state of the yoke 42-2. The second function line F2 of FIG. 16, corresponding to the second function 92, is defined between the maximum value Bmax and a point on the x-axis (zero electric current value). In other words, the illustrated second function line F2 approximates the relationship between the electric current value flowing through the coil 41-2 and the magnetic flux density measured at measurement point M1 when decreasing in a certain width from the electric current value corresponding to the maximum value Bmax to zero electric current value); 
a third process for (see fig. 17 showing multiple processes from s110-s230) determining, based on a third function (see [0137] This process is based on first, second and third functions 91 (F1), 92 (F2), and 93 (F3)), a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state (see fig. 16 (F3) also [0143] The third function 93 is used to increase the absolute value of magnetic flux density form the magnetized state of the yoke 42-2. The third function line F3 of FIG. 16, corresponding to the third function 93, is defined between a point on the x-axis (zero electric current value) and the maximum value Bmax. The illustrated third function line F3 approximates the relationship between the electric current value flowing through the coil 41-2 and the magnetic flux density measured at measurement point M1 when a decrease in electric current from the electric current value corresponding to the maximum value Bmax to zero electric current value is followed again by an increase in electric current to the electric current value corresponding to the maximum value Bmax in a certain width); 
a fourth process (see fig. 17 showing multiple processes from s110-s230) for expanding or reducing the second function by use of a first scaling ratio for transforming it to a fourth function (see fig. 20, F2’ from F2, also [0155] The electric current correction amount I.sub.c3 is so determined so that the controlled electric current value I′3 lies on the second function transform line F2′. In other words, the second function 92 is used after it is transformed to obtain such a result. This transformation of the second function 92 can be made by multiplying at least one of the terms of the second function (e.g., the first term and a constant in the case of a linear function) by a predetermined coefficient. In the case that the second function 92 is defined for each segment, as in this embodiment, the segments are also contracted), and determining, based on the fourth function obtained after above transformation, a value of current that is made to flow through the coil (see fig. 15 (41-2)), in the case that the magnetic flux density is to be decreased from that when the yoke (see fig. 15 (41-2)), in the case that the magnetic flux density is to be decreased from that when the yoke is in a third magnetization state (see fig. 20, where F2’ shows the third magnetization state,  see [0153-0156] explains as long as the magnetic flux density command value being input continues to decrease, the controlled electric current value I′ is determined as a value corresponding to a point on the second function transform line F2′ (or the second function transform line F2″), using the same function (the above-described transformed second function 92) ); and 
a fifth process (see fig. 17 showing multiple processes from s110-s230, see fig. 23 transformation to F3’’) for expanding or reducing the third function by use of a second scaling ratio for transforming it to a fifth function (see [0161] the third function 93 is used after it is transformed to obtain such a result. This transformation of the second function 93 can be made by multiplying at least one of the terms of the third function by a predetermined coefficient. In the case that the third function 93 is defined for each segment, as in this embodiment, the segments are also contracted), and determining, based on the fifth function obtained after above transformation, a value of current (see fig. 14 I’) that is made to flow through the coil (see fig. 15 (41-2)), in the case that the magnetic flux density is to be increased from that when the yoke (see fig. 15 (41-2))  is in a fourth magnetization state (see [0163] as the magnetic flux density command value being input continues to increase in the magnetized state, the controlled electric current value I′ is determined as a value corresponding to a point on the third function transform line F3′ (or the third function transform line F3″), using the same function (the above-described transformed third function 93). Whether the magnetic flux density command value continues to increase in the magnetized state can be determined by reference to the function flag, also see fig. 23 F3’’); and 
the current value determining unit (see fig. 14 via (70)) is constructed to 
determine, in the fourth process (see fig. 17 showing multiple processes from s110-s230, see fig. 20 transformation to F2’), the first scaling ratio (see fig. 20, transformation form F2 – F2’) in such a manner that the second function fits a first set of measured data, the first set of measured data are obtained in advance (see [0140] The function lines F1 to F3 are approximated by a result of actual measurement of a hysteresis property of the electromagnet 40-2 made in advance. The first, second, and third functions 91, 92, and 93 are so approximated as to obtain a determined electric current value on the function lines F1 to F3 as the controlled electric current value I′) by decreasing the magnetic flux density from that in the third magnetization state (see [0157] as the magnetic flux density command value being input continues to decrease, the controlled electric current value I′ is determined as a value corresponding to a point on the second function transform line F2′ (or the second function transform line F2″), using the same function (the above-described transformed second function 92). Whether the magnetic flux density command value being input continues to decrease from the magnetized state can be determined by reference to the function flag); and 
determine, in the fifth process (see fig. 17 showing multiple processes from s110-s230, see fig. 23 transformation to F3’’), the second scaling ratio (see fig. 23, second part where scaling ratio being in transformation form F3-F3’’)  in such a manner that the third function fits a second set of measured data, the second set of measured data are obtained in advance (see [0140] The function lines F1 to F3 are approximated by a result of actual measurement of a hysteresis property of the electromagnet 40-2 made in advance. The first, second, and third functions 91, 92, and 93 are so approximated as to obtain a determined electric current value on the function lines F1 to F3 as the controlled electric current value I′) by increasing the magnetic flux density from that in the fourth magnetization state (see [0181] the electric-current determiner 70 determines a value of electric current applied to a coil, using a function formulated by multiplying at least one of the terms of the first function 91, the second function 92, or the third function 93 by a predetermined coefficient, according to the breadth or amount of variation between the previously received magnetic flux density command value and the newly received magnetic flux density command value. In this case, the predetermined coefficient, preset on the basis of actual measurements, decreases with increasing amount of variation. The plasma processing system 320 may be so configured that when the command receiver 60-2 has received a new magnetic flux density command value, the electric current determiner 70 determines the values of electric currents flowing through the coils 241a to 241d, using a function formulated by working out at least the product or sum of the first function 91, the second function 92, or the third function 93 and a predetermined function, according to the amount of variation between the previously received magnetic flux density command value and the newly received magnetic flux density command value. The predetermined function is preset on the basis of actual measurements. This enables accurate control of magnetic flux density by setting a predetermined coefficient to reflect the variation of residual magnetic field with the amount of variation of magnetic flux density value (or electric current value)).

    PNG
    media_image1.png
    535
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    509
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    704
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    777
    646
    media_image4.png
    Greyscale

Regarding claim 2, Ohashi further discloses wherein the first function, the second function, and the third functions are functions representing relationship between magnetic flux density and current (see fig. 16 , and [0139] first, second, and third function lines F1, F2, and F3 conceptually represent a relationship between electric current and magnetic flux density).
Regarding claim 4, Ohashi further discloses the electromagnet control device according to claim 1, and the electromagnet (see fig. 14, electromagnet system 30-2 comprises an electromagnet 40-2 and the electromagnet controller 50-2).
Allowable Subject Matter
10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Re-claim 3, The electromagnet control device according to claim 1, wherein the current value determining unit is constructed to perform a sixth process, that is performed in the case that the magnetic flux density is to be decreased from that when the yoke is in a fifth magnetization state, for determining plural scaling ratios corresponding to the plural magnetization states, respectively, in such a manner that the second function fits the respective measured data, wherein the respective measured data are obtained in advance by decreasing the magnetic flux density from that when the yoke is in the respective magnetization states in the plural magnetization states; determining a third scaling ratio by performing approximation using the plural scaling ratios; transforming the second function to a sixth function by expanding or reducing the second function by use of the third scaling ratio; and determining, based on the sixth function obtained after above transformation, a value of current that is made to flow through the coil; and a seventh process, that is performed in the case that the magnetic flux density is to be increased from that when the yoke is in a sixth magnetization state, for determining plural scaling ratios corresponding to the plural magnetization states, respectively, in such a manner that the third function fits the respective measured data, wherein the respective measured data are obtained in advance by increasing the magnetic flux density from that when the yoke is in the respective magnetization states in the plural magnetization states; determining a fourth scaling ratio by performing approximation using the plural scaling ratios; transforming the third function to a seventh function by expanding or reducing the third function by use of the fourth scaling ratio; and determining, based on the seventh function obtained after above transformation, a value of current that is made to flow through the coil.
Examiner Notes
11. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaseki (U.S. Patent 9390943) discloses a substrate processing apparatus generates an electric field in a processing space between a lower electrode to which a high frequency power is supplied and an upper electrode facing the lower electrode and performs plasma processing on a substrate mounted on the lower electrode by using a plasma generated by the electric field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858           
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858